ACCEPTED
                                                                                     03-14-00503-CV
                                                                                             7684226
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                11/4/2015 2:55:14 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK

                       CAUSE NO. 03-14-00503-CV

Claudia Chiquillo                   §                         FILED IN
                                                 IN THE THIRD DISTRICT
                                                          3rd COURT OF APPEALS
Appellee                            §                         AUSTIN, TEXAS
                                    §                     11/4/2015 2:55:14 PM
V.                                  §                 COURTJEFFREY    D. KYLE
                                                             OF APPEALS
                                                                  Clerk
                                    §
KENT KOHLER                         §
Appellant                           §                      AUSTIN, TEXAS

 APPEARANCE OF COUNSEL AND DESIGNATION OF LEAD COUNSEL

       LORI GANSEL hereby files this appearance of counsel on behalf of
Appellant, KENT KOHLER.
       Pursuant to Rule 8 of the Texas Rules of Civil Procedure, LORI
GANSEL shall be designated as the attorney in charge, and all
communication from the Court or other counsel with respect to this suit
shall be sent to the undersigned in accordance with Texas Rules of Civil
Procedure.


Respectfully submitted,


     II\
 ori Gansel
           ~ ~~~D           ~j
                                                TO AND APPROVED:

Attorney for Appellant            "'--= = : : = ! : = - - - - - - - - -
State Bar No. 24094669                  Kent Kohler
295 Lexington Drive
Austin, TX 78737
Phone: (512) 999-7056
Fax: (512) 287-4856




APPEARANCE OF COUNSEL                                              Page 1 of2
                      CERTIFICATE OF SERVICE
      I hereby certified that true copy of the above and foregoing
pleading was served on Claudia Chiquillo, via email at
cayachi10@gmail.com, in accordance with the Texas Rules of Civil
Procedure, on October 14, 2015.




 APPEARANCE OF COUNSEL                                           Page 2 of2